DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vymenets et al. (US 2014/0177819 A1 hereinafter Vymenets) in view of Schoeneberger et al. (US 2004/0141508 A1 hereinafter Schoeneberger) and further in view of Riahi et al. (US 2014/0270108 A1 hereinafter Riahi).

1. (Previously Presented) A method for an integration system within a cloud-based
contact center, comprising:
integrating connection and routing components with an automatic call distributor
(ACD) and legacy telephony components:
	Vymenets discloses the use of an IVR (see at least paragraph 286 of Vymenets)
thus, representing the connection/routing components coupled to an existing legacy communications infrastructure/ user integrating a set of intelligent cloud-based applications with legacy telephony components using the connection and routing components;
Vymenets teaches an IVR, but Applicant has claimed an ACD. However,
an IVR is widely known to be used as the front end of an ACD and therefore, it would
have been obvious to one of ordinary skill in the art to have incorporated an ACD device
wherever and whenever it was deemed necessary. If this is argued then not at least
Fig. 5A of Schoeneberger. It would have been obvious to one of ordinary skill in the art
to have incorporated the teachings of Schoeneberger into the Vymenets as using an
ACD having an IVR at the front end is widely known and used.
	With respect to:
performing analysis using the set of intelligent cloud-based applications; and
presenting results of the analysis in a dashboard.
 Vymenets further teaches wherein the contact center
applications comprise one or more cloud-based applications ((0069] one or more
of the contact center applications on the cloud servers). It is not clear whether these
applications are intelligent applications, although the descriptions of such applications in

Vymenets with respect to applications.
In the same field of endeavor, Riahi teaches wherein the contact center
applications comprise one or more applications utilizing artificial intelligence
([(0167] customizing or integrating the automated agent with existing applications of a
contact center, an artificial intelligence engine module tailored to the needs of the
automated agent).
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to have incorporated wherein the contact
center applications comprise one or more applications utilizing artificial intelligence, as
taught by Riahi into Vymenets and Schoeneberger. Doing so would be desirable
because it would provide artificial intelligence adapted to learn over time from its
present interactions and use that knowledge to respond more appropriately to future
customer interactions (Riahi [0012]).
With respect to a dashboard, note paragraph 0002 and Figs. 25 — 34, 37A -38, 39, 40A — 50, 61, 64, 67 and 68A — 68C of Vymenets.
Claims 8 and 15 would be rejected in a similar fashion as the rejection of claim 1 above.
	With respect to claim 2, 9, 16 note paragraphs 0071 (ACD) and 0072 (CTI) of
Schoeneberger.
With respect to claims 4, 11, 18 note at least paragraphs 0115 0212, 0221, 0227
and 0234 of Vymenets.
With respect to claims 5, 12 note at least paragraphs 0063 and 0439 of


With respect to claims 6, 13 and 19 note at least paragraph 0167 of
Schoeneberger.
Claims 3, 7, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as
being unpatentable over Vymenets et al. (US 2014/0177819 A1 hereinafter Vymenets)
in view of Schoeneberger et al. (US 2004/0141508 A1 hereinafter Schoeneberger) and
further in view of Riahi et al. (US 2014/0270108 A1 hereinafter Riahi) and further in view
of (Zimmermann et al.) US 2020/0137097 hereinafter Zimmermann).
With respect to claims 3, 10 and 17 note paragraphs 0335 — 0337 of Zimmermann. It would have been obvious to one of ordinary skill to have included text analysis into the Vymenets/Schoeneberger/Riahi combination in order to have a more ubiquitous system. Note also paragraph 104 of Riahi.
With respect to claim 7, 14 and 20 note 0116, 0097 — 0098 and 0580 of Zimmermann.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
First, the examiner left a voicemail for Applicant.  The examiner has no record of a second telephone call.
Applicant makes the point that the instant claims are not directed to a method for
operation of a graphically interactive voice response (1VR) system for processing
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax

is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
26Feb2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652